<head>

<title>USCA1 Opinion</title>



	<style type="text/css" media="screen, projection, print">



		<!--

		@import url(/css/dflt_styles.css);

		-->

	</style>

</head>

<body>

<p align=center>

</p><br>

<pre>                 United States Court of Appeals <br>                     For the First Circuit <br> <br> <br> <br> <br> <br>No. 98-2067 <br> <br> <br>                  NILDA SALDANA SANCHEZ, ET AL., <br> <br>                     Plaintiffs, Appellants, <br> <br>                                v. <br> <br>                     RAMON VEGA SOSA, ET AL., <br> <br>                      Defendants, Appellees. <br> <br> <br> <br>           APPEAL FROM THE UNITED STATES DISTRICT COURT <br> <br>                 FOR THE DISTRICT OF PUERTO RICO <br> <br>        [Hon. Juan M. Perez-Gimenez, U.S. District Judge] <br> <br> <br> <br>                              Before <br> <br>                    Selya, Boudin and Stahl, <br>                                 <br>                        Circuit Judges. <br>                                 <br> <br> <br>     Antonio Bauza Torres on brief for appellants. <br>     Carlos Lugo-Fiol, Solicitor General, Edda Serrano-Blasini, <br>Deputy Solicitor General, and Irene S. Soroeta-Kodesh, Assistant <br>Solicitor General, on brief for appellees Vega Sosa and Ferrer. <br>     Aldarondo & Lpez Bras, Eliezer Aldarondo Ortiz, Claudio Aliff <br>Ortiz and Pablo Landrau Pirazzi on brief for appellee Lpez Gerena. <br> <br> <br> <br> <br> <br>April 15, 1999 <br> <br> <br> <br>                                

  SELYA, Circuit Judge.  Plaintiffs, former employees of <br>the Municipality of Humacao, alleged that they were dismissed from <br>non-policymaking positions in the municipal government on account <br>of their political affiliations.  See Rutan v. Republican Party of <br>Illinois, 497 U.S. 62 (1990); Branti v. Finkel, 445 U.S. 507 <br>(1980); Elrod v. Burns, 427 U.S. 347 (1976).  After a trial that <br>lasted upwards of three weeks, the district court submitted the <br>case to the jury.  In respect to compensatory damages, the court <br>charged as follows: <br>    If you find that [a] defendant is <br>  liable to [a] plaintiff, then you must <br>  determine an amount that is fair compensation <br>  for all of the plaintiff's damages.  These <br>  damages are called compensatory damages.  The <br>  purpose of compensatory damages is to make the <br>  plaintiff whole   that is, to compensate the <br>  plaintiff for the damage that the plaintiff <br>  has suffered. <br> <br>    You may award compensatory damages only <br>  for injuries that the plaintiff proves were <br>  proximately caused by the defendant's <br>  allegedly wrongful conduct.  The damages that <br>  you award must be fair compensation for all of <br>  the plaintiff's damages, no more and no less.  <br>  You should not award compensatory damages for <br>  speculative injuries but only for those <br>  injuries which the plaintiff has actually <br>  suffered or that the plaintiff is reasonably <br>  likely to suffer in the future. <br> <br>The jury found the defendants liable and awarded compensatory <br>damages in varying amounts to the several plaintiffs. <br>  The plaintiffs then filed a post-verdict motion <br>requesting equitable relief.  The district court ordered some <br>incremental redress (e.g., reinstatement) but refused to award back <br>pay, principally on the ground that back pay was subsumed by the <br>jury's compensatory damage awards.  See Saldaa Sanchez v. Vega <br>Sosa, Civ. No. 90-1403 (PG), slip op. at 5 (D.P.R. March 21, 1997) <br>(unpublished).  The plaintiffs appeal from the denial of back pay. <br>  The plaintiffs' basic argument is that the trial court <br>"erred in denying back pay to plaintiffs as the issue of back pay <br>was not placed to the jury as one of the factors to be considered <br>when awarding compensatory damages."  Appellants' Brief at 3.  We <br>reject this argument for three interrelated reasons. <br>  First:  This case is controlled by our decision in <br>Santiago-Negrn v. Castro-Dvila, 865 F.2d 431 (1st Cir. 1989), in <br>which we held: <br>  [I]n a  1983 case based upon an alleged <br>  unconstitutional political firing where the <br>  issues of liability and compensatory damages <br>  will be determined by a jury, back pay shall <br>  be considered by the jury as one of the items <br>  of compensatory damages. <br> <br>Id. at 441.  We explained that: <br>  Submission of the issue of back pay to the <br>  jury as a factor to be considered in its award <br>  of compensatory damages eliminates the <br>  inevitable overlap between compensatory <br>  damages and back pay.  In most cases of an <br>  alleged unconstitutional firing, there will be <br>  evidence of the employee's pay.  To expect a <br>  jury to ignore this is unrealistic, especially <br>  where it may constitute the major item of <br>  compensatory damages. <br> <br>Id.  We have followed the same rationale in subsequent cases.  See, <br>e.g., Perez-Serrano v. DeLen-Vlez, 868 F.2d 30, 32-33 (1st Cir. <br>1989); Cordero v. De Jess-Mndez, 867 F.2d 1, 6 (1st Cir. 1989). <br>  Like Santiago-Negrn, this was a political reprisal case <br>in which a jury trial had been demanded, see Fed. R. Civ. P. 38(b), <br>and the issues of liability and compensatory damages were therefore <br>to be determined by a jury.  In such circumstances, our precedents <br>are squarely on point.  Thus, the district court properly followed <br>the teachings of Santiago-Negrn and refused to augment the damage <br>awards with back pay awards. <br>  Second:  The plaintiffs contend that Santiago-Negrn and <br>its progeny should not govern here because the lower court's <br>instructions did not explicitly tell the jury that it could <br>consider back pay in calculating the quantum of compensatory <br>damages.  This contention lacks force.  There was no such express <br>instruction in Santiago-Negrn itself.  See Santiago-Negrn, 865 <br>F.2d at 441.  Seen in that perspective, the Santiago-Negrn rule <br>contemplates that, with or without an affirmative instruction, a <br>jury, having heard evidence of lost wages and being left at liberty <br>to consider that evidence, is all too likely to factor those <br>foregone wages into the decisional calculus.  See id. at 441-42; <br>see also Cordero, 867 F.2d at 6-7.  Here, the plaintiffs concede <br>that the jury heard evidence of their lost wages, and they do not <br>claim that the court instructed the jury to disregard this evidence <br>in computing compensatory damages.  Thus, Santiago-Negrn applies. <br>     Third:  This might be a different case, of course, if the <br>plaintiffs had requested that the trial court give an explicit <br>instruction (either one placing back pay squarely within the jury's <br>contemplation, or one removing it from the jury's ken).  However, <br>in the meager appellate record that the plaintiffs have produced, <br>there is no sign that they made such a request   and, in their <br>brief, they do not claim to have done so.  Even more important, the <br>plaintiffs have not alleged that they seasonably objected to the <br>charge that the trial court in fact gave.  Failure to object to <br>jury instructions at the time and in the manner specified by Fed. <br>R. Civ. P. 51 constitutes a forfeiture.  See, e.g., Elliot v. S.D. <br>Warren Co., 134 F.3d 1, 5-6 (1st Cir. 1998); La Amiga del Pueblo, <br>Inc. v. Robles, 937 F.2d 689, 691-92 (1st Cir. 1991).  We see no <br>reason to relieve the instant plaintiffs from the easily <br>foreseeable consequence of such an omission. <br>     We need go no further.  The plaintiffs had a bite of the <br>apple when the judge submitted the question of compensatory damages <br>to the jury.  They were not entitled to a second bite after the <br>jury delivered its verdict. <br> <br>Affirmed.</pre>

</body>

</html>